 Case 2:19-bk-24804-VZ              Doc 941 Filed 03/04/21 Entered 03/04/21 12:09:52                         Desc
                                      Main Document Page 1 of 4


 1   Richard M. Pachulski (CA Bar No. 90073)
     Jeffrey W. Dulberg (CA Bar No. 181200)
 2   Malhar S. Pagay (CA Bar No. 189289)
     PACHULSKI STANG ZIEHL & JONES LLP                                           FILED & ENTERED
 3   10100 Santa Monica Blvd., 13th Floor
     Los Angeles, California 90067
 4   Telephone: 310/277-6910                                                            MAR 04 2021
     Facsimile: 310/201-0760
 5   E-mail: rpachulski@pszjlaw.com
             jdulberg@pszjlaw.com                                                  CLERK U.S. BANKRUPTCY COURT
                                                                                   Central District of California
 6           mpagay@pszjlaw.com                                                    BY carranza DEPUTY CLERK


 7   Suzzanne Uhland (CA Bar No. 136852)
     Tianjiao (“TJ”) Li (Admitted Pro Hac Vice)
 8   LATHAM & WATKINS LLP
     885 Third Avenue
 9   New York, New York 10022
     Telephone: 212/906-1200
10   Facsimile: 212/751-4864
     E-mail: suzzanne.uhland@lw.com
11           tj.li@lw.com

12   Attorneys for Reorganized Debtor

13                                   UNITED STATES BANKRUPTCY COURT

14                CENTRAL DISTRICT OF CALIFORNIA -- LOS ANGELES DIVISION

15   In re:                                                     Case No.: 2:19-bk-24804-VZ

16   YUETING JIA,1                                              Chapter 11

17                                                              ORDER GRANTING DEBTOR’S
                                  Reorganized Debtor.           DISCHARGE AND DETERMINING THE
18                                                              DISCHARGE DATE UNDER DEBTOR’S
                                                                THIRD AMENDED PLAN OF
19                                                              REORGANIZATON UNDER CHAPTER 11
                                                                OF THE BANKRUTPCY CODE, AS
20                                                              MODIFIED

21                                                              [Relates to Docket Nos. 924, 925, 926, 927,
                                                                928, 929, and 930]
22
                                                                Date: March 2, 2021
23                                                              Time: 11:00 a.m.
                                                                Place: 255 E. Temple St., Ctrm. 1368
24                                                                    Los Angeles, CA 90012
                                                                Judge: The Honorable Vincent P. Zurzolo
25

26
27
              IT APPEARING that:
28
     1
      The last four digits of the Reorganized Debtor’s federal tax identification number are 8972. The Reorganized Debtor’s
     mailing address is 91 Marguerite Drive, Rancho Palos Verdes, CA 90275.
     DOCS_LA:336328.2 46353/003
 Case 2:19-bk-24804-VZ               Doc 941 Filed 03/04/21 Entered 03/04/21 12:09:52                           Desc
                                       Main Document Page 2 of 4


 1              A.       Yueting Jia (the “Debtor” or “Reorganized Debtor”), the reorganized debtor in the

 2   above-captioned bankruptcy case, having filed and proposed the Third Amended Chapter 11 Plan of

 3   Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 464] on March 17, 2020

 4   (the “Third Amended Plan”) and having filed the Notice of Filing of Non-Adverse Modifications to

 5   Debtor’s Third Amended Plan of Reorganization [Docket No. 780] on May 20, 2020 (the “Plan

 6   Modifications”) (the Third Amended Plan, as modified by the Plan Modifications and by the Post-

 7   Confirmation Hearing Order, the “Plan”);

 8              B.       The Court having entered on June 5, 2020, its Order Granting Motion to Confirm

 9   Third Amended Chapter 11 Plan of Reorganization for Yueting Jia (Dated March 17, 2020, Docket

10   Entry #464) as Modified [Docket No. 810] (the “Confirmation Order”) confirming the Plan. Section

11   K of the Confirmation Order sets forth preconditions to granting the Reorganized Debtor a discharge

12   pursuant to section 1141(d)(5) of the Bankruptcy Code (the “Discharge Conditions”);

13              C.        The Court, having read and considered the Reorganized Debtor’s Notice of Motion

14   and Motion for Entry of an Order Determining the Discharge Date Under Debtor’s Third Amended

15   Plan of Reorganization Under Chapter 11 of the Bankruptcy Code, as Modified [Docket No. 924]

16   (the “Motion”),2 and the evidence and arguments of counsel presented in connection therewith;

17              D.       The Reorganized Debtor has satisfied the Discharge Conditions;

18              E.       The Reorganized Debtor’s notice of the Motion, the relief requested therein and the

19   scheduled hearing thereon was appropriate and sufficient under the circumstances and no other

20   notice need be provided;

21              F.       No objections to the Motion were filed;

22              G.       The Court having found that the relief requested in the Motion is in the best interests

23   of the Reorganized Debtors’ creditors and other parties in interest;

24              And after due deliberation and with good cause shown,

25

26
27

28   2
         Capitalized terms not defined herein shall have the same meanings ascribed to them in the Motion or the Plan.
                                                                  2
     DOCS_LA:336328.2 46353/003
 Case 2:19-bk-24804-VZ            Doc 941 Filed 03/04/21 Entered 03/04/21 12:09:52              Desc
                                    Main Document Page 3 of 4


 1           IT IS HEREBY ORDERED that:

 2           1.       The Motion is GRANTED.

 3           2.       The Reorganized Debtor is granted a discharge pursuant to section 1141(d)(5) of the

 4   Bankruptcy Code.

 5           3.       The Discharge Date under the Confirmation Order is February 3, 2021 (the

 6   “Discharge Date”).

 7           4.       Pursuant to section 1141(d) of the Bankruptcy Code and section 11.3 of the Plan, and

 8   except as otherwise specifically provided in the Plan, the distributions, rights, and treatment that are

 9   provided in the Plan will be in exchange for, and in complete satisfaction, settlement, discharge, and

10   release of, all Claims against the Debtor of any nature whatsoever, whether known or unknown, or

11   against the assets or properties of the Debtor that arose before the Discharge Date. Except as

12   expressly provided in the Plan, on the Discharge Date, and pursuant to section 1141(d)(5)(A) of the

13   Bankruptcy Code, entry of this Order shall be deemed to act as a discharge and release under section

14   1141(d)(1)(A) of the Bankruptcy Code of all Claims against the Debtor and his assets, arising at any

15   time before the Discharge Date, regardless of whether a Proof of Claim was filed, whether the Claim

16   is Allowed, or whether the holder of the Claim votes to accept the Plan or is entitled to receive a

17   distribution under the Plan; provided, however, that in no event shall occurrence of the Discharge

18   Date discharge the Debtor from any obligations remaining under the Plan as of the Discharge Date.

19   Any default by the Debtor with respect to any Claim that existed immediately prior to or on account

20   of the filing of the Chapter 11 Case shall be deemed cured on the Discharge Date.

21           5.       Except as expressly provided in the Plan, any holder of a discharged Claim will be

22   precluded from asserting against the Debtor or any of his assets any other or further Claim based on

23   any document, instrument, act, omission, transaction, or other activity of any kind or nature that

24   occurred before the Effective Date. Except as expressly provided in the Plan, pursuant to section

25   1141(d)(5)(A), this Order will be a judicial determination of discharge of all liabilities of the Debtor

26   to the extent allowed under section 1141 of the Bankruptcy Code, and the Debtor will not be liable

27   for any Claims and will only have the obligations that are specifically provided for in the Plan.

28   Notwithstanding the foregoing, nothing contained in the Plan or the Confirmation Order shall

                                                         3
     DOCS_LA:336328.2 46353/003
 Case 2:19-bk-24804-VZ            Doc 941 Filed 03/04/21 Entered 03/04/21 12:09:52              Desc
                                    Main Document Page 4 of 4


 1   discharge the Debtor from any debt excepted from discharge under section 523 of the Bankruptcy

 2   Code by a Final Order.

 3           6.       The Bankruptcy Court shall retain exclusive jurisdiction to resolve any dispute arising

 4   from or relating to this Order.

 5
                                                       ###
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24
       Date: March 4, 2021
25

26
27

28

                                                         4
     DOCS_LA:336328.2 46353/003
